PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ashiri Shari Stallings                                               Docket No. 2:18-CR-5-1N

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting an official report
upon the conduct of defendant, Ashiri Shari Stallings, who was placed under pretrial release supervision by
the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 29th
day of August, 2018.

    On August 31, 2018, a Petition for Action was submitted to the court recommending that the defendant’s
curfew be monitored via radio frequency as opposed to the court’s order of GPS monitoring. The court
concurred with the probation officer’s recommendation.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    As a condition of pretrial supervision, Stallings was ordered to participate in substance abuse treatment
as directed by the probation officer. On October 3, 2018, the defendant underwent a comprehensive
diagnostic assessment with PORT Health in Elizabeth City, North Carolina. As a result of the assessment,
Stallings was diagnosed with major depressive disorder and recommended to undergo an additional
assessment with the treatment facility’s physician. Inasmuch as the defendant acknowledged that he would
benefit from participating in mental health treatment and signed a Waiver agreeing to modify the conditions
of release to include mental health treatment, it is respectfully recommended that the defendant’s conditions
be modified accordingly.

PRAYING THAT THE COURT WILL ORDER that pretrial supervision be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Lakesha H. Wright
Dwayne K. Benfield                                    Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone: 252-335-5508
                                                      Executed On: October 5, 2018
Ashiri Shari Stallings
Docket No. 2:18-CR-5-1N
Petition For Action
Page 2
                                          ORDER OF THE COURT

Considered and ordered on    the October
                                 _______ 10,
                                    May 15,
                                          day2018
                                             2015    . It is further ordered
                                               of __________________,        that and
                                                                           2018,  this ordered
                                                                                       document   shall
                                                                                               filed andbemade
                                                                                                           filedpart
                                                                                                                 and
made
of the arecords
         part of in
                  thethe
                       records
                         abovein  the above case.
                                case.

________________________________
Robert T. Numbers, II
U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
